Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 8/16/2022.

As filed, claims 1, 4-9, 11, and 13-23 are pending, wherein claims 13-23 are new; and claims 2, 3, 10, and 12 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2022 has been considered by the Examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 6/15/2017 (i.e. Application No. 10-2017-0075872). It is noted that applicant has filed a certified English translation of the abovementioned foreign application on 9/23/2022.  Accordingly, the Applicant acquired the benefit of foreign priority to application No. 10-2017-0075872 filed on 6/15/2017 under 35 U.S.C. 119(a)-(d).

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/16/2022, with respect to claims 1, 3-9, 11, and 12, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) new matter rejection of claim 11 is withdrawn per amendments/remarks.

The § 112(a) enablement rejection of claim 12 is withdrawn per cancellation of the claim.

The § 102(a)(1) rejection of claims 1, 3, 8, and 9 by Lee is withdrawn per amendments/remarks.  In addition, the phosphate salt of the compound of instant formula (I) is not prima facie obvious over Lee because a declaration under 37 CFR 1.132, which is submitted by one of the Applicants, Joong Myung Cho, along with the instant specification (pg. 19-22), displayed data that indicated the phosphate salt of the compound of instant formula (1) showed unexpected superior stability and low hygroscopicity over its corresponding free base and other acid addition salts.  Because of such unexpected superior stability and low hygroscopicity (i.e. evidence of nonobviousness), the instant phosphate salt is not prima facie obvious over Lee. 


The § 102(a)(1) rejection of claims 1, 3, 8, and 9 by CAS020 is withdrawn per Applicant’s submission of the certified English translation of the abovementioned foreign priority document, which disqualified CAS020 as prior art.

The § 103(a) rejection of claim 4 by Lee, as evidenced by Tala is withdrawn per disqualification of Lee as prior art.

The claim objection of claim 12 is withdrawn per cancellation of the claim. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7, 11, 13-20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of methanol as the first organic solvent and the use of acetone as the second solvent for making the phosphoric acid salt of the compound of instant formula (1), does not reasonably provide enablement for the use of the first organic solvent other than methanol and the use of second solvent other than acetone.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As stated in the MPEP § 2164.01(a): “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” In In re Wands (8 USPQ2d 1400 (Fed. Cir. 1988)), the Federal Circuit established that the following factors are to be considered when determining whether a disclosure meets the enablement requirement of the first paragraph of 35 U.S.C. § 112:
1) The nature of the invention – the instant claim is drawn to method of preparing a phosphoric acid salt of a compound of instant formula (1) by first forming a free base solution of the compound of instant formula (I) in a first organic solvent, and then, add phosphoric acid to the abovementioned free base solution.  A second solvent can also be added to the abovementioned free base solution after the phosphoric acid has been added.
2) The state of the prior art – the process of making the phosphoric acid salt of the compound of instant formula (1) that included the use of anti-solvent  (i.e. second solvent) are new and have not been disclosed in the art.  
	3) The predictability or unpredictability of the art – Chemical reactions are generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”); In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added.”); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
	4) The amount of direction or guidance presented – Table 3 on pg. 14 of the instant specification demonstrated that the phosphoric acid salt of the compound of instant formula (1) precipitated after the addition of phosphoric acid, but did not demonstrate that further precipitation of the abovementioned phosphoric acid salt occurred after the 1st addition of anti-solvent (i.e. second solvent) or 2nd addition of antisolvent (i.e. second solvent).  In addition, the Examiner finds that Table 1 on pg. 12 of the instant specification demonstrated the degree of solubility of the compound of instant formula (1) in the solvents cited in Table 1, but did not demonstrate that solvents other than methanol and acetone were used in the preparation of the phosphoric acid salt of the compound of instant formula (1).  Lastly, the Examiner finds that example 2 on pg. 17-18 of the instant specification demonstrated that methanol was used as the first organic solvent and acetone was used as the second solvent.
5) The presence or absence of working examples - there are no working examples in the specification that demonstrated the first organic solvent used to form the free base solution of the compound of instant formula (1) is other than methanol, and the later addition of the second solvent is other than acetone.
6) The breadth of the claims – is incommensurate in scope with the disclosure because a fair reading of the specification fails to support a finding that the first organic solvent is other than methanol, and the second solvent is other than acetone.
7) The quantity of experimentation necessary – Without direction or guidance provided in the specification to supports a method of preparing a phosphoric acid salt of a compound of instant formula (1), wherein the first organic solvent is other than methanol, and the second solvent is other than acetone, the Examiner finds that one of ordinary skill in the art would require a vast amount of experimentation to enable the making and use of the instant claimed process, especially when little is known in the prior art about the nature of the invention and the art is unpredictable. 
8) The level of skill in the art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
Based on the typical education level of the active workers in the field of organometallic chemistry and/or nanotechnology, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in a field related to organic/medicinal chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
Conclusion – Claims 4-7 and 16-18 are rejected because the Examiner finds that the Wands factors suggest a conclusion that the skilled artisan would not be able to make and use the instant invention without undue experimentation (although the level of skill for an ordinary person in the art is high). That is, due to the breadth of the claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, the lack of any working examples, and the amount of experimentation needed illustrate that a person having ordinary skill in the art would not be able to use a first organic solvent other than methanol, and to use a second solvent other than acetone to form the phosphoric acid salt of the compound of instant formula (1) without undue experimentation. 

b)	Regarding claims 11, 13-15, 19, 20, and 23, these claims are directly or indirectly dependent of claim 4, and they failed to correct the defective issue of claim 4, which rendered these claims improper.

Allowable Subject Matter
Claims 1, 8, 9, 21, and 22 are allowed.

Conclusion
Claims 4-7, 11, 13-20, and 23 are rejected.
Claims 1, 8, 9, 21, and 22 are allowed.
Claims 2, 3, 10, and 12 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626